ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-301, recommending the disbarment of DANIEL D. RICHARDS, formerly of FAR HILLS, who was admitted to the bar of this State in 1963, on the basis of respondent’s guilty plea in the United States District Court for the District of New Jersey to six counts of embezzlement from an organization receiving federal benefits, in violation of 18 U.S.C.A § 666(a)(1)(A), conduct in violation of RPC 8.4(b) (criminal act that reflects adversely on lawyer’s honesty, trustworthiness or fitness) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And DANIEL D. RICHARDS having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
*584It is ORDERED that DANIEL D. RICHARDS be disbarred, effective immediately, and that his name be stricken from the roll ■ of attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by DANIEL D. RICHARDS pursuant to Rule 1:21-6, which were restrained from disbursement except on application to this Court by Order filed January 12, 1999, shall be transferred bythe financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that DANIEL D. RICHARDS be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.